ROSENN, Circuit Judge,
concurring and dissenting:
In this case the district court took the extraordinary step of interfering in a pending state proceeding because it found that portions of the state court’s preliminary order imposed “both great and immediate” irreparable harm — harm sufficient to warrant federal interference under the narrow, Younger-based exception to the general Younger1 rule. The district court committed no reversible error in thus exercising its narrowly circumscribed equitable discretion, and I would affirm the district court in all but one respect that I shall discuss hereinafter. See Part III, infra at 908.
However, even in concurring I am constrained to write separately, because in affirming the award of injunctive relief against the New Jersey State Board of Higher Education (the Board), the majority holds that the presence of plaintiffs in the federal action who were not parties to the state proceeding immunized Shelton’s federal complaint from the limiting principles of Younger. By reaching out to fashion such a rule, the majority has prepounded and answered a question of first impression in this circuit without the benefit of prior consideration by the district court or significant briefing by the parties. Moreover, in so doing the majority endeavors to distinguish or discredit a substantial body of law to the contrary set forth in cases factually identical2 or analogous3 to this one. Finally, under the majority’s rule, this court becomes the first to hold that direct nonparty interference in a state-court proceeding is not subject to Younger considerations. I respectfully disagree with the majority’s adoption of this rule and therefore I cannot join in Part IV of its opinion.
I would also vacate one portion of the district court’s order and I dissent from the majority’s decision insofar as it upholds this portion of the order. Thus I cannot join in Parts V and VI A of the majority’s opinion. In all other respects I would affirm the district court’s order and I join in Parts I, III, and VI B of the majority’s opinion.
I.
This case presents a question of whether the injunctive power of a federal court is available as a means of relief from state agency action in a state court to enforce an allegedly unconstitutional state licensing scheme. The federal plaintiffs in this action sought not to restrain the Board from pursuing a threatened state suit; rather, they invoked the power of the federal court to halt the Board’s pending state-court action against the board of directors and the two principal officers of Shelton College *896(Shelton). Because the New Jersey state court had awarded the Board preliminary injunctive relief prior to the award of any relief in the federal court, the latter also considered the federal plaintiffs’ request for relief from the Board’s enforcement of the state court’s injunctive order.
In affirming the district court’s order, the majority reaches its result by applying a legal rule which does not appear in the district court’s opinion. The majority concludes that this case does not present an occasion for Younger dismissal because most of the federal plaintiffs were not parties to the state proceeding. This, according to the majority, gives the federal-only plaintiffs4 a right to a federal remedy for the same reason that one party may obtain federal relief from threatened prosecution under an unconstitutional state criminal law while at the same time another party may be prosecuted under the same law challenged in the federal suit. See Doran v. Salem Inn, Inc., 422 U.S. 922, 928-29, 95 S.Ct. 2561, 2566, 45 L.Ed.2d 648 (1975); Steffel v. Thompson, 415 U.S. 452, 455-56, 94 S.Ct. 1209, 1213-14, 39 L.Ed.2d 505 (1974). Examination of the relief granted in this case, however, belies any such similarity between this appeal and Steffel or Doran — not because the federal-only plaintiffs have no separate interests, see, e. g., minority op. at 903 n.13, 905-907 infra, but because neither Steffel nor Doran authorized such separate federal-only plaintiffs to interfere directly in state-court proceedings.
The New Jersey Superior Court action was brought by the Board pursuant to N.J. Stat.Ann. § 18A:68-5 which specifically empowers the Board to sue in that court to restrain a corporation from carrying on the business of instruction for the purpose of conferring a degree without a state license.5 In the suit to “restrain the corporation” the Attorney General found it sufficient to name as defendants not the corporation, but simply its Board of Directors (“the principal governing body of Shelton College”), its president and chief executive officer, and its chancellor.
The federal complaint was brought by several parties, one of whom was the corporation itself. In addition to a temporary restraining order, the complaint sought, inter alia, the following relief:
(1) That the Court declare that the action of the defendants in imposing the aforesaid requirements of the statutes and regulations is unconstitutional; * * * * * #
(3) That the Court preliminarily and permanently enjoin the defendants from applying the aforesaid statutes and regulations to the religious educational ministry which is Shelton College; * * * * * *
The district court ordered that the defendants be enjoined from taking, or permitting the taking of, any action designed to have the effect of preventing Shelton College
(a) from engaging in any educational activities or in any religious teaching;
(b) from publicizing or advertising such activities, or
(c) from certifying to a student the satisfactory completion of work in a course or other educational activity through awarding that student a credit therefor.
*897Thus, Shelton and the othér federal plaintiffs obtained relief designed to prevent enforcement against Shelton’s managing body in the pending state proceeding of either the state licensing scheme or the preliminary state-court order.6 For this reason, the federal proceeding squarely implicated Younger principles. Given this undisputed set of facts, the presence of additional parties in the federal action could not, in itself, obviate the need for the district court to consider dismissal.
The rule in Younger v. Harris is designed to “permit state courts to try cases free from interference by federal courts,” 401 U.S., at 43, 91 S.Ct. at 750, particularly where the party to the federal case may fully litigate his claim before the state court. Plainly, “[t]he same comity considerations apply,” Allee v. Medrano, 416 U.S. 802, 831, 94 S.Ct. 2191, 2208, 40 L.Ed.2d 566 (1974) (Burger, C. J., concurring), where the interference is sought by some, such as appellees, not parties to the state case.
Hicks v. Miranda, 422 U.S. at 349, 95 S.Ct. at 2291 (emphasis supplied).7 Nevertheless, portions of the preliminary relief awarded by the New Jersey court imposed irreparable harm sufficiently “great and immediate” to warrant federal interference even under the narrow exception to the policy of judicial nonintervention set forth in Younger itself.8 In announcing its alternative *898rationale for reaching the same result, however, the majority here fashions a rule that goes beyond anything to be found in Doran v. Salem Inn, Inc., and Steffel v. Thompson, the cases upon which it relies.9 For the majority effectively holds that future state-court defendants whose federal injunctive suits are barred by Younger need only add to their federal complaint new parties who have separate interests, in order to obtain exactly the same relief that Younger would otherwise bar. Thus, the new parties can now assert not only their own rights in a federal court proceeding; they may also bar the state plaintiff from litigating these same issues against the original state defendant in state court, under threat of contempt sanctions in the federal court.10
In Doran the Supreme Court reversed the grant of a preliminary injunction to a tavern operator, M & L Restaurant, Inc., which had chosen to challenge the constitutional validity of a town ordinance first by filing a suit for federal injunctive and declaratory relief, and then, before obtaining preliminary federal relief, by violating the ordinance and subjecting itself to criminal prosecution in the state courts. M & L was one of three federal plaintiffs all seeking the same relief. However, the other two, Salem Inn, Inc., and Tim-Rob Bar, Inc., re-*899framed from violating the challenged ordinance until they had obtained federal preliminary injunctive relief enjoining the town’s prosecution of the federal plaintiffs. The federal district court concluded that Salem Inn and Tim-Rob were entitled to preliminary injunctive relief. In this respect its holding was affirmed by the Second Circuit and the Supreme Court. The latter noted that since there were no ongoing state criminal proceedings against these two plaintiffs, they were entitled to choose a federal forum as the one in which they would seek a declaration that the state statute was unconstitutional. The Court was troubled, however, because
prior to final judgment there is no established declaratory remedy comparable to a preliminary injunction; unless preliminary relief is available upon a proper showing, plaintiffs in some situations may suffer unnecessary and substantial irreparable harm. Moreover neither declaratory nor injunctive relief can directly interfere with enforcement of contested statutes or ordinances except with respect to the particular federal plaintiffs, and the State is free to prosecute others who may violate the statute.
422 U.S. at 931, 95 S.Ct. at 2567, (emphasis added). Thus, the Court approved the use of federal injunctive power to negate the state’s future enforcement power as to Salem and Tim-Rob, the parties who, prior to the award of federal injunctive relief, had refrained from violating the challenged ordinance. This use of the federal injunctive power, however, was to have no application to the state’s enforcement of the ordinance against M & L; “the State is free to prosecute others who may violate the statute.” Id.
The lower federal courts had reached an opposite result with respect to the power of the state to prosecute M & L, the pre-injunction violator of the statute who was also a federal plaintiff. Insofar as Salem and Tim-Rob were entitled to have the constitutionality issue heard and decided in the federal forum, the district court found it “anomalous,” 364 F.Supp. 478, 482 (E.D.N. Y.1973), and the Second Circuit found it to be inequitable and wasteful of the state’s judicial resources, 501 F.2d 18, 22 (1974), to deny M & L the, same federal forum, Younger v. Harris notwithstanding.
The Supreme Court, rejecting the lower court’s results with respect to M & L, reached a conclusion that is compelling in this case. It held that “the interest of avoiding conflicting outcomes in the litigation of similar issues, while entitled to substantial deference in a unitary system, must of necessity be subordinated to the claims of federalism in this particular area of the law.” 422 U.S. at 928, 95 S.Ct. at 2566.
Similarly, the plaintiff in Steffel v. Thompson was able to obtain federal declaratory relief from threatened state prosecution, even though the acts of his companion, Becker, had already prompted the local authorities to begin a criminal prosecution against her based on the very same policies challenged by Steffel in his federal complaint.
In Doran, the pendency of the federal suit brought by Salem and Tim-Rob did not preclude the imposition of criminal sanctions against M & L; in Steffel, the state’s ability to prosecute Becker was independent of Steffel’s federal suit. The only federal plaintiffs whose federal suits were not barred in those cases were those who were not defendants in ongoing state proceedings. These cases therefore demonstrate that one party cannot be denied a federal forum merely because there is a threat that, in an ongoing state proceeding, the state court may reach a legal conclusion inconsistent with that of the federal court on a matter of federal law as applied to similar activities engaged in by separate individuals.11 Doran requires, however, that the *900injunctive power of the federal court, properly invoked by one party subsequent to the filing of a state-court action which raises the same legal issue as to other parties, be so circumscribed as not to bar the state court from moving independently in the pending parallel suit.
The majority opinion permits precisely what Doran stated could not happen; it allows the federal court to dictate the terms by which the state court will resolve the concrete dispute between separate parties to the parallel proceeding.
The majority even goes so far as to suggest that because the grant of declaratory relief to a separate party would be “just as disruptive to state enforcement as direct interference in the state proceeding in the form of an injunction,” the availability of separate declaratory relief undercuts the “initially appealing” theory that Younger generally forbids direct interference in state proceedings. See majority op. at 878-79. In advancing this argument the majority lapses into precisely the same error committed by the Second Circuit in Doran — an error that required subsequent reversal in the Supreme Court. As previously discussed, see minority op. at 898, after the Second Circuit concluded that Tim-Rob and Salem Inn had properly invoked federal court jurisdiction, the court was “struck by the practical wisdom” of affording M & L the same federal forum, notwithstanding the pendency of its state-court criminal proceeding. Because precisely the same constitutional issues would be raised by all three litigants, the “more substantial considerations . . . favor[ed] . . . extending federal protection, at least in this case, to M & L. . . . ” Such considerations included the danger of “contradictory outcomes” in state and federal court. 501 F.2d at 22. This reasoning was unequivocally rejected by the Supreme Court. “[T]he interest of avoiding conflicting outcomes in the litigation of similar issues, while entitled to substantial deference in a unitary system, must of necessity be subordinated to the claims of federalism in this particular area of the law.” 422 U.S. at 928, 95 S.Ct. at 2566. Thus, contrary to the suggestion of the majority, Doran squarely holds that pursuit of federal declaratory relief cannot “directly interfere with enforcement of contested statutes or ordinances except with respect to the particular federal plaintiffs, and the State is free to prosecute others who may violate the statute.” Id. at 931, 95 S.Ct. at 2567.
The majority commits a further error. It permits the federal court to dictate the terms of the state-court proceeding at the suit of the very party, among others, whose federal suit was barred by the holding in Doran — namely, the state-court defendant.
For purposes of Younger analysis here, the corporate plaintiff, Shelton, must be treated as if it were a defendant in the state court. The request for relief by the corporation in federal court is nothing less than a claim that the New Jersey Superior Court fails to offer the state-court defendants an “adequate legal remedy” for their alleged constitutional injury. Inasmuch as the corporation’s board of directors was already a party to the Superior Court action, and had the ultimate authority to direct the agents of the corporation to litigate any constitutional issues in federal court, the corporation had no interests separate from those of the state-court defendants. The *901corporation had nothing that would give it the independent right to invoke federal relief where, under a Younger analysis, the state-court defendants would have had none.
I stress this point because of the serious and far-reaching implications of the majority’s holding. Under the majority's rule, a state-court defendant in this circuit will be able to ignore the Younger line of cases so long as he is able to enlist additional parties to his federal complaint who profess an interest in the outcome of the state-court litigation. For instance, this means that if the federal complaint filed by M & L in Doran were to be filed tomorrow in New Jersey, and its factual allegations were to be assumed true as in the Doran decisions, such a complaint could not be dismissed on Younger grounds so long as M & L included in its complaint some of its customers, employees, shareholders or officers who were not named as defendants in the state criminal summonses.
For the foregoing reasons, I submit that the majority’s reasoning here is squarely at odds with Doran and Steffel. At least one other court recently has faced the precise question addressed by the majority and reached an opposite result. In Corpus Christi Peoples’ Baptist Church, Inc. v. Texas Department of Human Resources, 481 F.Supp. 1101 (S.D.Tex.1979), aff’d mem., 621 F.2d 438 (5th Cir. 1980), the district court addressed the question in the context of a suit nearly identical in all respects to this one. The federal suit alleged that state licensing requirements, as applied to two church-owned and church-operated childcare homes, infringed first, fifth, ninth, and fourteenth amendment rights of the federal plaintiffs. Problem children were placed in those homes and, contended the plaintiffs, “saved” through religious instruction. The federal plaintiffs included the church, staff members of the homes, children residing at the homes, and parents of these’children. All of the plaintiffs who testified felt that they would be irreparably harmed if the homes were closed by the state.
The federal district court held that Younger principles applied due to a pending suit brought by the state agency to enforce the requirements of the licensing scheme. The church was a defendant in the state-court proceeding. Apparently, the children, parents, and staff members were not. “Technically,” said the court, the Younger doctrine would not apply to these federal-only plaintiffs.
[I]f there were as an additional plaintiff in this case another church operating another child-care institution without a license, raising the same First Amendment contentions through the same attorney, the Court would not invoke the abstention doctrine as to that hypothetical plaintiff simply because the resolution of the pending state case would, as a practical matter, likely resolve the same common issues of law.
It seems to the Court, however, that the facts of this case present an entirely different picture. The bedrock issue is whether or not the state can enforce its licensing requirement for child-care homes when such a home is owned and operated by a church. The rights of the employees of the home, the children in the home and their parents are merely appendages to that central question. If, at the conclusion of the state case, it is resolved that the constitutional rights of the church are paramount to the interests of the state, then the home will continue to operate without the offending licensing requirements. The corresponding rights of the children, their parents, and the staff members of the home will automatically be vindicated. On the other hand, if after proceeding through the state court case, including the rights of appeal to the United States Supreme Court, it is determined that a child-cáre home must be licensed even if it is operated by a church, then seemingly the collateral claims of the other plaintiffs that they have a constitutional right to either work at or live in such a home or place their children there would become academic, as the home itself would be forced to close. This, therefore, would *902seem to be the classic case contemplated by the Supreme Court in Doran v. Salem Inn, Inc., supra, when it stated that “there plainly may be some circumstances in which legally distinct parties are so closely related that they should all be subject to the Younger considerations which govern any one of them. . . . ” 422 U.S. at 928, 95 S.Ct. at 2566.
481 F.Supp. at 1110 (footnotes omitted). The majority seems to attack Corpus Christi for its failure to expressly recognize that, for some purposes, the federal-only plaintiffs have free-exercise rights that are not “mere appendages” to the church’s rights. I doubt that the district court meant to go so far as the majority says it does. It is more likely that the court was concerned with the limited extent to which the federal-only plaintiffs’ rights were implicated in the relief sought by the state-court plaintiffs. In any event, my analysis here depends not at all on total identification of the federal-only plaintiffs’ rights with those of Shelton. In no sense do I assert that the case before us is one in which the outcome of the state litigation is “dispositive” of the federal-only plaintiffs’ first amendment interests — I explicitly assert the contrary. See, e. g., minority op. at 905-07, infra.
Other courts have held federal-only plaintiffs barred by Younger in cases where the nature of the relief sought by the federal-only plaintiffs would, as in this case, necessarily interfere with pending state-court proceedings against other federal plaintiffs. In ACLU v. Bozardt, 539 F.2d 340 (4th Cir.), cert. denied, 429 U.S. 1022, 97 S.Ct. 639, 50 L.Ed.2d 623 (1976), “Jane Koe” and the ACLU sought federal equitable relief blocking state disciplinary proceedings initiated against Koe by the disciplinary board of the South Carolina Bar. Plaintiffs also sought declaratory and injunctive relief to prevent the disciplinary board from initiating subsequent similar proceedings against other ACLU attorneys. The Fourth Circuit affirmed the holding of the district court that Younger barred federal intervention in the state disciplinary proceedings. In reaching its decision, the circuit court addressed the ACLU’s contention that even if dismissal of Koe’s complaint was appropriate under Younger, dismissal of the ACLU’s complaint was improper because the ACLU was not a party to a pending state proceeding.
The ACLU contended that it was asserting the rights of associated attorneys other than Koe who had no state proceedings pending against them, and were therefore not burdened by Younger restrictions. The Fourth Circuit, however, found that
because federal equitable relief is sought by the ACLU on behalf of its members, a grant of federal relief would necessarily have an effect upon all ACLU associates, including Koe. To permit the ACLU to assert rights of those associates not bound by the Younger restrictions in order 'to obtain federal equitable relief which would necessarily benefit all its associates would directly interfere with the pending state proceedings, and have the effect of circumventing the Younger restrictions which bar Koe from seeking direct federal relief. We conclude that Allee and Steffel were not intended to be interpreted so as to permit a litigant to avoid Younger restrictions merely by joining his claim with claims of others asserting a joint interest.
539 F.2d at 343 (emphasis added).
Similarly, in Doe v. Maher, 414 F.Supp. 1368 (D.Conn.1976), vacated on other grounds, 432 U.S. 526, 97 S.Ct. 2474, 53 L.Ed.2d 534 (1977), the district court noted that
[t]he fact that the adult plaintiffs in this action, with the exception of the intervenor, Linda Robustelli, are defendants in pending contempt proceedings instituted by the [state] commissioner under the authority of [state law] raises a serious issue of abstention in light of Younger v. Harris . . . and its progeny. The intervention of Ms. Robustelli, who has been threatened with prosecution, but against whom no action is presently pending, cannot circumvent the issue, for while she may be entitled to declaratory and injunctive relief on a personal basis, Doran *903v. Salem Inn, Inc., . . . she cannot, under the guise of representing a class, dispense with the Younger considerations for those members of the class who are presently being prosecuted. “The requirements of Younger are not to be evaded by artificial niceties.” Allee v. Medrano, 416 U.S. 802, 833, 94 S.Ct. 2191, 2209, 40 L.Ed.2d 566 (1974) (Burger, C. J., concurring in the result in part and dissenting in part).
414 F.Supp. at 1372.12
Thus, until today, no court had interpreted Doran and Steffel as authorizing interference by federal courts in pending state proceedings, even at the suit of parties with interests separate from those of the state-court defendants. Beyond question, the majority has departed from all extant federal court interpretations of the relevant Supreme Court precedent.13
II.
Although the majority’s position derives no support from Doran and Steffel, there remains the question of whether the majority’s broader policy analysis discloses an adequate basis for the majority’s unprecedented extension of Doran and Steffel. The majority’s position could not prevail absent a strong supporting rationale, for in some ways it conflicts with the foundations of Younger. If federal intervention were warranted merely because the request for injunctive relief was “pendente lite,” then the basic policy behind Younger dismissal— *904namely, to “permit state courts to try cases free from interference by federal courts,” 401 U.S. at 43, 91 S.Ct. at 750 — would be undermined.
Thus, it is difficult for the majority to derive any support for its position from the assumption that pendente lite Supreme Court review could only be had if the federal plaintiffs were entitled to attack Superi- or Court Judge Gruccio’s order in federal court. All state-court litigants face the same statutory barrier to pendente lite review in the Supreme Court. To argue the need for a federal forum from this supposed gap in the Supreme Court’s jurisdiction is to deny the soundness of Doran itself, which was, after all, a suit in which federal pendente lite relief was denied to M & L.
I will assume, arguendo, that the separate interests of the federal-only plaintiffs might have rendered their advocacy of Shelton’s cause somewhat different than Shelton’s, although this assumption is not supported by factual findings of the district court. Under this assumption, it is arguably reasonable to credit such parties with a greater need for federal relief on behalf of Shelton than the state-court litigants themselves. Thus this case would present a factor militating in favor of federal intervention not found in Younger or in M & L’s case in Doran. But because the district court’s injunction would directly interfere with the pending proceedings in the New Jersey court, the federal relief would be an intrusion on the legitimate function of the state court in deciding the constitutional issues arising out of the cases brought before it.14 Given this conflict, it is not obvious that the correct result is to afford the aggrieved non-parties to the state-court litigation federal injunctive relief. I conclude that the majority’s rationale is insufficient to demonstrate the correctness of that result.
The majority’s reasoning, apart from its reliance upon Doran and Steffel, embraces the following steps: (1) these plaintiffs were entitled to bring a section 1983 action for relief from unlawful state interference with their first amendment rights; (2) there is no reason to believe that the plaintiffs could have asserted that claim by intervening in the Superior Court litigation; (3) thus a separate section 1983 action, in a separate state or federal court, was available for “pendente lite” relief; and (4) the possibility of United States Supreme Court review of preliminary relief awarded in federal district court, as opposed to the impossibility of such review of an interlocutory order of the New Jersey Superior Court, rendered the need for the federal forum “significant, legitimate, even compelling,” and unopposed by any legitimate state interest.
The first step in this argument, taken as an abstract desideratum, presents no problems. The last step cannot help the majority, for as we have already seen, it proves too much. Minority op. at 902, supra. An additional problem with that step, however, is that it is based on an erroneous assumption concerning the scope of the Supreme Court’s jurisdiction under 28 U.S.C. § 1257. Just as no petitioner for certiorari can predict with confidence that his case will be heárd by the Supreme Court, neither can the majority predict, consistently with its view of the stakes in this case, that the Supreme Court would hold itself statutorily barred from entertaining a request for review of a refusal by New Jersey’s appellate courts to reconsider the pendente lite orders of the trial court in this case.
[T]here are . . . situations where the federal issue has been finally decided in the state courts with further proceedings pending in which the party seeking review here might prevail on the merits on nonfederal grounds, thus rendering unnecessary review of the federal issue by this Court, and where reversal of the state court on the federal issue would be preclusive of any further litigation on the relevant cause of action rather than *905merely controlling the nature and character of, or determining the admissibility of evidence in, the state proceedings still to come. In these circumstances, if a refusal immediately to review the state court decision might seriously erode federal policy, the Court has entertained and decided the federal issue, which itself has been finally determined by the state courts for purposes of the state litigation.
Cox Broadcasting Corp. v. Cohn, 420 U.S. 469, 482-83, 95 S.Ct. 1029, 1039-1040, 43 L.Ed.2d 328 (1975). The majority assumes that pendente lite relief is justified because state procedures are inadequate to protect irretrievable first amendment rights of these federal plaintiffs. Where a prior restraint is imposed upon the exercise of first amendment rights, each passing day may constitute a separate and cognizable infringement of the first amendment. To this extent, any first amendment infringement that occurs with each passing day is irreparable. Under such an assumption, the refusal of the state appellate tribunals to mitigate the harm caused by the trial court order is a “final decision” for purposes of 28 U.S.C. § 1257. Nebraska Press Association v. Stuart, 423 U.S. 1327, 1329-30, 96 S.Ct. 251, 253-254, 46 L.Ed.2d 237 (1975) (Blackmun, J., in chambers).15 Given this “finality” attending the state court order whose appeal would have been presented to the United States Supreme Court, and given the other circumstances, had the state case been appealed from the New Jersey courts to the Supreme Court, it could have been readily construed to fall within the exception to the finality rule recognized in the above-quoted passage from Cox. Therefore, I fail to see any reason why these plaintiffs stood to increase significantly their chances for access to the United States Supreme Court by attacking the Superior Court’s order in federal rather than in state court.
I believe that steps (2) and (3) of the majority’s argument are similarly flawed. The majority seems to have drawn the conclusion stated in step (2) — i. e., that there is no reason to believe that the federal-only plaintiffs could have intervened in the staté proceeding — only by choosing to ignore the rules by which New Jersey courts evaluate applications for intervention. Even if the conclusion stated in step (2) were accurate under existing New Jersey law, it would tend to negate, rather than support, the *906conclusion drawn in step (3) — /. e., that a separate 1983 action was necessary and therefore available to protect the federal-only plaintiffs from unlawful interference with constitutional rights.
Initially, I note that had the Superior Court been presented with an application for intervention and had it acted affirmatively, the Board would have been unable to show that Judge Gruccio had committed reversible error in permitting intervention. See N.J. Rule 4:33-2 (permissive intervention).16 The grant of such an application could not have “unduly delay[ed] or prejudice[d] the adjudication of the rights of the original parties,” even had it been filed solely for the purpose of challenging Judge Gruecio’s immediate restraints on “pure” teaching. The order was not to affect the currently enrolled students until the end of the then-current term, December 22, 1979, or about one month following the date of the injunction. Transcript of Conference before Judge Gruccio, at 12 (Nov. 21, 1979). Given the expected Christmas recess, the effect of the order on actual classroom activities could not have been felt until the beginning of the spring 1980 term. Thus there was no particular urgency in the Board’s need for state-court relief that would have rendered it impracticable for the Board to defend against any fresh attack to be made by intervenors.17
Intervention was thus clearly permissible. More importantly, the churches, the students, the parents, and the faculty member also had an absolute right to intervene under Rule 4:33-1 (intervention as of right),18 to the extent that their interests in the suit were (a) distinct from those of the existing defendants, and (b) affected by the state-court proceeding.19 Ordinarily such appli*907cations are treated liberally at the trial court level. State v. Lanza, 39 N.J. 595, 190 A.2d 374, 377 (1963). They cannot be denied on the grounds that the applicant has had sufficient opportunity to protect his rights by actively collaborating with counsel for existing parties. 39 N.J. 595, 190 A.2d at 376. “[Ojur courts are firmly committed to the enlightened policy which points generally to the joinder of all matters in controversy between all of the parties in a single proceeding for just and expeditious disposition at one time.” Korff v. G and G Corp., 21 N.J. 558, 122 A.2d 889, 893-94 (1956).
If we follow the majority’s distinct interest analysis, we are asked to assume the very conclusions that demonstrate the federal-only plaintiffs had an absolute right to intervene in the state court, thus making a collateral forum- unnecessary. First, the majority’s argument leans heavily on the possible inadequacy of the representation by the state-court defendants of the federal-only plaintiffs’ separate interests. Thus, under the majority’s assumption, the federal plaintiffs fulfill one necessary predicate for obtaining intervention as of right.
Secondly, the standard for demonstrating a “practical impairment,” so as to qualify for intervention as of right, is sufficiently liberal to fully guarantee the opportunity for intervention of these plaintiffs in the Superior Court, assuming that such intervention would have been at all meaningful. See Allan-Deane Corp. v. Township of Bed-minster, 63 N.J. 591, 311 A.2d 177 (1973) (per curiam), rev’g 121 N.J.Super. 288, 296 A.2d 663 (App.Div.1972).20
Thus, contrary to the majority’s view, if the federal-only plaintiffs had a legitimate need 21 to challenge Judge Gruccio’s order, a forum for such a challenge was available by intervention in the Superior Court proceeding. If New Jersey courts are presumed to evaluate applications for intervention under the applicable laws and precedents of New Jersey, then a conclusion that intervention would have been denied would prove not that a collateral forum was necessary; on the contrary, it would prove that, as a matter of fundamental fairness, availability of a collateral forum was unnecessary.
Such logic, irreconcilable with that adopted by the majority, is common in decisions found in related areas of the law. Unjustified failure to exercise a right to intervene can be grounds for barring any federal collateral attack on a judgment, at least where, as here, the court to which the application should have been addressed retained jurisdiction of the case. See Black and White Children of the Pontiac School System v. School District of the City of Pontiac, 464 F.2d 1030 (6th Cir. 1972) (per curiam) (desegregation order).22
In addition, the very separateness between the interests of prospective intervenors and existing parties that establishes a right to intervene also establishes, in a case such as this, that the prospective intervenors (the federal-only plaintiffs) had little to fear, in the way of direct restraints on themselves, from the entry of the Superior Court’s preliminary injunction.23 The Superior Court order only restrained “the defendants Board of Directors of Shelton College, Glenn Rogers, President of Shelton College, and Carl Mclntire, Chancellor of Shelton College” from engaging in any form of educational instruction. Nothing in this order prevents the churches, parents, students, and faculty members from engag*908ing in protected activity- — at least, not if, as the majority assumes, their interests can be considered distinct. For distinctiveness of interest is the test by which the perimeter of the injunctive power is defined.24 Applicants for intervention may succeed by showing that their interests are separate from those of the existing parties, and for this very same reason, they may also show that they cannot be bound by a preliminary injunction in the case in which intervention is sought. Teamsters Local 523 v. Keystone Freight Lines, Inc., 123 F.2d 326, 329-30 (10th Cir. 1941). Even the faculty member, bound by the state-court injunction as an agent of Shelton, was probably not bound if he acted in furtherance of his own first amendment interests. Cf. Adolph Gottscho, Inc. v. Bell-Mark Corp., 79 N.J.Super. 156, 191 A.2d 67, 71 (Ch.1963) (“An injunction against a defendant which purports to forbid activities he carries on through employees has no bearing upon what an employee can or can not do once the employment ends.”).
To assume a distinctiveness between the first amendment interests of the state-court defendants and those of the federal-only plaintiffs may be to prove that these plaintiffs would need a forum to protect themselves if threatened with prosecution. But this very distinctiveness also proves the absence of any need for a separate forum to attack the restraints on Shelton.25 From this I can only conclude that the distinctiveness of interest highlighted by the majority reduces, rather than enlarges, the need for arming these plaintiffs with the federal injunctive weapon to attack the state court’s preliminary injunction. I believe that the majority would agree with me that Judge Gruccio’s preliminary injunction could not restrain the churches, parents, students and faculty member from gathering on their own initiative and engaging in a joint program of study. Under this view, the prohibition against “pure” teaching activity, which is the only restraint found by the federal district court to contravene the first amendment, could not be enforced against the federal-only plaintiffs.
I conclude that Part IV of the majority’s opinion can be supported neither by precedent nor by the weight of its own logic. To *909paraphrase a recent remark by the Supreme Court, the only remaining basis for Part IV appears to be a generally framed and over-broad principle that every person asserting a federal right arising out of interlocutory injunctive relief obtained in a New Jersey state court is entitled to one unencumbered opportunity to litigate that right in a federal district court, regardless of the legal posture in which the federal claim arises. See Allen v. McCurry, 449 U.S. 90, 103, 101 S.Ct. 411, 419, 66 L.Ed.2d 308 (1980).
III.
The state-court enforcement action, and the resulting injunction, gave rise to several constitutional claims. The validity of these claims was affected in varying degrees by questions of New Jersey state law. Moreover, effective protection of the asserted federal constitutional rights required immediate action on some claims, yet not on others. For these reasons the district court was constrained to carefully weave its way among the various claims; and for the most part, it performed its task admirably. I believe, however, that the district court erred in part when it enjoined the defendants from preventing Shelton “from certifying to a student the satisfactory completion of work in a course or other educational activity through awarding that student a credit therefor.” (Emphasis added.)
I fully approve of the reasoning by which the district court arrived at its conclusion to abstain from deciding some of the constitutional claims addressed by the parties.26 In particular, the court concluded that if the Board were simply seeking to prevent Shelton from granting degrees, the prerequisites for Pullman abstention would be met:
First, there are uncertain issues of State law underlying the Federal constitutional claims brought by Shelton College. At this point it is impossible to predict how the New Jersey Supreme Court, the ultimate arbiter of New Jersey law, will interpret the statutes and regulations governing the licensing of colleges when applied to a religious institution such as Shelton College.
Second, these State law issues could be resolved in a manner that would obviate the need to adjudicate the constitutional claims. After all, Shelton College functioned without difficulty for a number of years when it was licensed under almost identical statutes to grant degrees in New Jersey.
Third, an erroneous decision by this Court of State law might well be disruptive of New Jersey’s policies which are *910implemented by licensing institutions of higher learning.
482 F.Supp. at 977. The court then stated that
[a]n order will be entered enjoining defendants from taking . . . any action having the effect or designed to have the effect of preventing Shelton College or any of its employees, servants and agents from engaging in any religious, teaching or educational activities or from publicizing or advertising such activities.
Provided that no action is taken in the pending State Court proceeding which would in any way curtail plaintiffs’ rights as defined in the order mentioned above, there will be no need to enjoin the prosecution of that proceeding.
Id. at 979.
Although the decision made no mention of the granting of credits, the order that followed enjoined the Board from, among other things, preventing Shelton from awarding “credits” to its students. Because this part of the court’s order most probably could not have been justified on the grounds provided for the rest of the federal injunction, I would reverse, but only as to this part.
The Board has attacked Shelton’s degree-related activities for at least two reasons: (a) it objects to the award of degrees in New Jersey; (b) it objects to the award of credits that will be transferred toward a degree to be awarded by an out-of-state institution. One of the Board’s methods for attempting to vindicate these interests was to obtain a preliminary injunction against “any form of educational instruction.” The propriety of this method was fully reviewed by the district court and held to be so inconsistent with the federal constitution as to call for federal injunctive relief. Another of the Board’s methods was to preliminarily enjoin the granting of degrees. This method, said the district court, was not so harmful to the constitutional rights of the federal plaintiffs as to call for such relief.
Prohibition of the granting of degrees satisfied the Board’s first objection but not the second. The granting of credits in New Jersey to be used in fulfillment of Florida degree requirements would enable Shelton to circumvent New Jersey’s licensing requirements. The question of whether the Board was entitled to regulate the granting of credits to be used for this purpose involved a classical Pullman -type question of state statutory construction. The statute provides that “[n]o corporation shall . . . participate in conferring a degree” without a license. N.J.Stat.Ann. § 18A:68-3 (emphasis added). If this amounts to a prohibition against granting credits upon which an out-of-state institution would grant a degree, then the prohibition against granting credits gives rise to federal questions not unlike the federal questions raised by the degree-granting prohibition. On the other hand, it is possible that a limiting construction of the degree “participation” language, or other aspects of the state licensing scheme, would obviate any constitutional question. Thus, the credit issue was at least as appropriate for Pullman abstention as was the degree-granting issue.27
In addition, a potential for great and immediate harm from the state court’s preliminary injunction against the award of credits was simply not disclosed in the record below. The district court made no findings at all as to the harm that would ensue from Shelton’s inability to award credits, although it was required to do so. Fed.R. Civ.P. 54(a). It did, however, implicitly find that the prohibition on granting degrees did not threaten to “force the disbanding of a community of religious believers.” 482 F.Supp. at 977. As the record stands on appeal, I see no reason to believe that the potential for harm resulting from a temporary inability of Shelton to award credits would have been substantially greater than the harm resulting from its temporary inability to award degrees. In the district court’s view, the latter was insufficient to override the policies of Younger.
For these reasons I conclude that the district court may have abused its discretion when it ordered the Board to allow Shelton to continue to award “credits” to its students. In any case, the court failed to meet the requirements of Rule 52(a), thus depriving this court of an adequate record on which to affirm or reverse this portion of the order. Thus I would vacate only that part of the injunction that allowed Shelton *911to award credits, and remand for further proceedings not inconsistent with this opinion. See, e. g., Mayo v. Lakeland Highlands Canning Co., 309 U.S. 310, 316, 60 S.Ct. 517, 520, 84 L.Ed. 774 (1940); FTC v. British Oxygen Co., 529 F.2d 196, 200 (3d Cir. 1976) (en banc).
IV.
Accordingly I would affirm the district court’s order in granting first amendment relief to plaintiffs, for the reasons carefully set forth by the district court in its opinion, except insofar as its order restrains the state court from barring Shelton in awarding credits to its students. As I have indicated above, I would vacate that part of the district court’s injunction that allowed Shelton to award credits. Thus, I join Parts I, III, and VI B of the majority opinion but I do not join Parts II, IV, V and VI A.

. Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).


. Corpus Christi Peoples’ Baptist Church, Inc. v. Texas Dep’t of Human Resources, 481 F.Supp. 1101, 1110 (S.D.Tex.1979), aff'd mem., 621 F.2d 438 (5th Cir. 1980).


. See Hicks v. Miranda, 422 U.S. 332, 348-49, 95 S.Ct. 2281, 2291, 45 L.Ed.2d 223 (1975); Allee v. Medrano, 416 U.S. 802, 830-32, 94 S.Ct. 2191, 2207-08, 40 L.Ed.2d 566 (1974) (Burger, C. J., concurring); ACLU v. Bozardt, 539 F.2d 340, 343 (4th Cir.), cert. denied, 429 U.S. 1022, 97 S.Ct. 639, 50 L.Ed.2d 623 (1976); Doe v. Maher, 414 F.Supp. 1368, 1372 (D.Conn.1976) (three-judge court), vacated on other grounds, 432 U.S. 526, 97 S.Ct. 2474, 53 L.Ed.2d 534 (1977) (per curiam).


. I use the term “federal-only plaintiffs” to designate the Churches, students, parents and teacher. Shelton, the other federal plaintiff, bears a closer relation than any of these to the state-court defendants. For this reason, all members of this panel, as well as Shelton itself, treat Shelton as a state-court litigant in all but the most technical sense. See majority op. at 871, 877, 881 n.22; minority op. at 896, 900, infra.


. N.J.Stat.Ann. § 18A:68-5 provides in pertinent part:
When it shall appear that any corporation is carrying on the business of such instruction or teaching [viz., “instruction or learning . . . for the purpose of admitting any person to the grade of a degree” (id. § 18A:68-3)] or conferring any such degree, or giving any such diploma without such license, the board of higher education ... may institute a civil action in the superior court to restrain the corporation from the transaction of any such business....
(Emphasis added.)


. It is from this relief that the Board appeals. It is to this relief that the majority adverts when it concludes, in Part IV, that the district court committed no error. Thus it is the propriety of this relief that forms the crux of the Younger issue on this appeal.


. The interests of the federal-only plaintiffs in this case may or may not fall within the category of interests sufficiently “intertwined,” 422 U.S. at 348-49, 95 S.Ct. at 2291, with those of Shelton to require Younger dismissal on the basis of a simple application of Hicks alone. But see Bickham v. Lashof, 620 F.2d 1238, 1243-45 (7th Cir. 1980). However, in light of the circumstances discussed fully below.it is unnecessary to rely on Hicks alone in order to conclude that, with regard to the relief at issue in the Board’s present appeal, Younger principles were as applicable to the federal-only plaintiffs as they were to Shelton.


. Younger teaches that there is a narrowly circumscribed class of “extraordinary circumstances in which the necessary irreparable injury can be shown” that would warrant federal interference in pending state proceedings. 401 U.S. at 53, 91 S.Ct. at 755. Identification of such “unusual situations,” id. at 54, 91 S.Ct. at 755, calls for an exercise of equitable discretion, albeit a discretion circumscribed by “Our Federalism.” Id. at 44, 91 S.Ct. at 750. The district court in this case entered its order because failure to award any relief would mean that “[b]y state fiat a religious community will be destroyed.” 482 F.Supp. at 974. Operating solely within the narrow confines of equitable discretion that comprise Younger’s self-contained exception, the district court granted relief to “prevent the immediate irreparable violation of plaintiffs’ constitutional rights.” Id. at 979. Given the absence of any reason to believe that its findings are clearly erroneous, I find no abuse of discretion in the district court’s conclusion that because some of the rights impaired by the preliminary injunction of the state court were so important, and the threatened injury to those rights so irretrievable, plaintiffs have stated a cause of action within the confines of the Younger exception for “both great and immediate” irreparable harm. 401 U.S. at 46, 91 S.Ct. at 751. As the district court put it, this was a case in which, at least with respect to some of the requested relief, the Younger and Pullman doctrines “must give way.” 482 F.Supp. at 978.
No mention is made by the district court of any reason why distinctions among the interests of the multiple parties in this case made Younger inapplicable. This absence is telling in the face of the majority’s assertion that, for purposes of all the relief at issue in this case, departure from Younger was required by the existence of such separate interests. Even under the majority’s legal theory, there must be a heavy factual component to the issue whether, as to any particular type of relief, the relevant interests are so separate as to render Younger inapplicable. Cf. County of Imperial v. Munoz, 449 U.S. 54, 58, 101 S.Ct. 289, 292, 66 L.Ed.2d 258 (1980) (remanding for factual determination of whether federal-only plaintiffs were “strangers” to the state-court suit); Allee v. Medrano, 416 U.S. at 832 n. 8, 94 S.Ct. at 2208 n. 8 (Burger, C. J., concurring) (“There is no need now to attempt to further define those situations in which it would be proper to impute the state criminal prosecution of one who is not a federal plaintiff to one who is. The association of the state criminal defendant and the federal plaintiff necessary for imputation will depend upon facts of joint activity and common interest.”). Because the district court rendered its decision without recourse to the majority’s legal theory, it would appear that under the majority’s theory at most a remand is appropriate, not affirmance.


. I recognize that the majority would have its opinion read only for the uncontroverted propositions that (a) the federal-only plaintiffs have, in some significant sense, interests distinct from Shelton, and (b) that separateness is sufficient to satisfy the test for entertaining a federal proceeding not directed toward interfering in a pending state proceeding. Unfortunately, this appeal does not embody a dispute whose resolution can be reached by application of those propositions alone. See minority op. at 897 n.6, supra.


. The majority’s opinion directs that Younger considerations be eschewed whenever a state-court defendant asks a federal court to restrain pending state litigation against him, so long as he adds a new plaintiff to his federal complaint, one who is interested in affecting the outcome of the original state proceeding and who may have sufficiently distinct interests to meet the Doran test in a hypothetical separate suit (i. e., a federal proceeding that would not be aimed at directly interfering in the pending state proceeding). I believe such a proposition must be rejected. However, what the majority holds is a different matter, because the facts upon which it affirms the district court are narrower. The majority’s holding is an affirmance, on its multiple-party separate interest theory, of a federal injunction directed at preventing the Board from enforcing a preliminary order arising out of the then-pending Superior Court proceeding. Insofar as interference with other types of state enforcement action is not here enjoined, much of what the majority says can be characterized as dictum.
Characterization as dictum fails to neutralize the fundamental problem with the majority’s opinion, however, because application vel non of the majority’s legal rule does not turn on any factual peculiarities unique to this case. For instance, at 885-86, the majority implicitly holds that Younger considerations are inapplicable to any part of the federal complaint. Nor can application of the majority’s rule be specially justified, as the majority suggests at 878, on the basis of the prospective effect of the state-court’s order. There is no basis in Younger jurisprudence for the majority’s attempt to posit a rigid distinction between (a) cases such as this, where the federal plaintiff seeks to enjoin the restraining effect of the prior state-court order on future acts, or future enjoyment of federal rights, and (b) other cases where the federal plaintiff seeks to enjoin the retributive effect of state-court proceedings previously initiated due to past acts that occurred prior to the filing of the federal complaint. See Moore v. Sims, 442 U.S. 415, 99 S.Ct. 2371, 60 L.Ed.2d 994 (1979) (Younger dismissal was called for even though federal relief was issued only after the pendente lite state-court order had already deprived the federal plaintiff of child custody); Trainor v. Hernandez, 431 U.S. 434, 97 S.Ct. 1911, 52 L.Ed.2d 486 (1977) (reversing and remanding, for consideration in light of Younger, a federal injunction directing the return of property that had already been seized pursuant to a pendente lite state-court order); Huffman v. Pursue, Ltd., 420 U.S. 592, 95 S.Ct. 1200, 43 L.Ed.2d 482 (1975) (vacating and remanding, for consideration in light of Younger, a federal injunction enjoining the execution of a state court order closing a theater). Cf. Atlantic Coast Line R. R. v. Brotherhood of Locomotive Engineers, 398 U.S. 281, 90 S.Ct. 1739, 26 L.Ed.2d 234 (1970) (a federal injunction to enjoin a state-court plaintiff from giving effect to or availing itself of the benefits of a state court injunction is “an injunction ‘to stay proceedings in a State court’ ”), quoted in County of Imperial v. Munoz, 449 U.S. 54, 59, 101 S.Ct. 289, 292, 66 L.Ed.2d 258 (1980). Understandably, the majority has not sought to emphasize its attempted distinction. But see majority op. at 878. The text of my concurrence elaborates fully the perceived error in those other arguments that the majority does emphasize.


. There can be no such inconsistent conclusions, however, unless each system, state and federal, is permitted to generate its own legal product in any existing case without mid-litigation interference by a court in the other system acting on a subsequently-filed suit. There are special exceptions, of course, for subsequently-filed state court proceedings. See Hicks v. Miranda, 422 U.S. at 349, 95 S.Ct. at 2291 (where state criminal proceedings are begun *900against the federal plaintiffs after the federal complaint is filed but before any proceedings of substance on the merits have taken place in the federal court, the principles of Younger v. Harris should apply in full force); Doran v. Salem Inn, Inc., 422 U.S. at 929, 95 S.Ct. at 2566 (when the criminal summonses issued against M & L on the days immediately following the filing of the federal complaint, the federal litigation was in an embryonic stage and no contested matter had been decided; in this posture, M & L’s prayer for injunction was squarely governed by Younger). Since the state proceeding in this case was begun prior to the filing of the federal complaint, these exceptions are irrelevant to this case.
There are also exceptions for subsequently-filed federal complaints; Younger spells out these exceptions. See note 8, supra. My dispute with the majority is not over whether exceptions exist. Rather, I take issue with the notion that Younger itself is inapplicable due to the presence of additional parties in the federal action.


. Allee v. Medrano involved a request by a union and its members for federal injunctive relief from a persistent pattern of police misconduct, including the filing of criminal charges. Younger issues were therefore implicated. For purposes of evaluating some of the requested relief, the record before the Court was inadequate to indicate whether there were pending prosecutions, or even whether the district court intended to enjoin them if there were. The Court therefore remanded the case for further findings and reconsideration in light of Steffel v. Thompson, a decision that had not been available at the time of the district court’s decision. Chief Justice Burger, in a concurrence, discussed the Younger problems that would face the district court on remand:
To the extent that they can prove standing, the individual appellees will be seeking federal court interference in their own state court prosecutions. The union, to the extent that it has standing, will be seeking interference with state court prosecutions of its members. There is an identity of interest between the union and its prosecuted members; the union may seek relief only because of the prosecutions of its members, and only by insuring that such prosecutions cease may the union vindicate the constitutional interests which it claims are violated. The union stands in the place of its prosecuted members even as it asserts its own constitutional rights. The same comity considerations apply whether the action is brought in the name of the union, and there is no inequity in requiring the union to abide by the same legal standard as its members in suing in federal court. If the union were unable to meet the requirements of Younger, its members subject to prosecution would have a full opportunity to vindicate the First Amendment rights of both the union and its members in the state court proceedings. Any other result would allow the easy circumvention of Younger by individuals who could assert their claims of First Amendment violations through an unincorporated association of those same individuals if the association is immune from Younger burdens.
416 U.S. at 830-31, 94 S.Ct. at 2208 (footnote omitted).


. I would agree that under Doran and Steffel declaratory relief would have been available to the federal-only plaintiffs alone, without their having to survive the pitfalls of a Younger analysis, insofar as they asserted rights independent of those directly at issue in the state-court case. See also County of Imperial v. Munoz, 449 U.S. 54, 61, 101 S.Ct. 289, 293, 66 L.Ed.2d 258 (1980) (Blackmun, J., concurring in the result); Chase National Bank v. City of Norwalk, 291 U.S. 431, 440, 54 S.Ct. 475, 479, 78 L.Ed. 894 (1934). On this appeal, however, this court affirms only the relief of the district court which directly interferes in the state-court proceeding. See majority op. at 879. At some future time this court may have occasion to recognize the legal significance of the separateness between the interests of Shelton, on the one hand, and the federal-only plaintiffs, on the other. However, this is not such a case. Cf. Louisville Area Inter-Faith Comm, for UFW v. Nottingham Liquors, Ltd., 542 F.2d 652, 653 n.* (6th Cir. 1976) (affirming the district court’s dismissal of a suit brought by the Committee and two individuals to obtain injunctive relief against a state-court injunction restraining the Committee from mass picketing or marching; the federal-only plaintiffs “have no interests apart from the Committee. In the district court, [they] ‘sue[d] on behalf of and as representation for’ the Committee, rather than on their individual behalf.”).


. It is undisputed that the state court was presented with essentially all of the claims asserted in the federal complaint, and that it was competent to hear and decide the federal questions arising out of the instant controversy.


. Accord, New York Times Co. v. Jascalevich, 439 U.S. 1331, 1334, 99 S.Ct. 11, 14, 58 L.Ed.2d 38 (Marshall, J., in chambers); cf. Moreland v. Sprecher, 443 U.S. 709, 711, 99 S.Ct. 3086, 3088, 61 L.Ed.2d 860 (1979) (per curiam) (White and Brennan, JJ., dissenting) (“Our cases indicate that the proffered justification for an injunction against publication should be considered and verified or rejected by appellate courts without unnecessary delay.”). See also New York Times Co. v. Jascalevich, 439 U.S. 1317, 1320-21, 99 S.Ct. 6, 9, 58 L.Ed.2d 25 (White, J., in chambers). Thus the majority errs in assuming that Supreme Court review of such a restraint is barred for lack of finality. See majority op. at 884 n.25. Nor is it possible to assert that reliance on Justice Blackmun’s formulation in Nebraska Press Association, and the line of subsequent approving opinions, constitutes a “misstatement” of Cox, an “amendment” of a federal jurisdictional statute, or a “reading” of § 1292(a)(1) “into” § 1257 — unless perhaps the majority is attempting to express its disapproval of the Supreme Court’s interpretation of its own jurisdictional statutes.
However, I believe that my reading of Cox is supported by Judge Gibbons’ own views on finality as stated in Hoots v. Pennsylvania, 587 F.2d 1340, 1351 (3d Cir. 1978) (Gibbons, J., dissenting). In his Hoots dissent, Judge Gibbons stated;
An order which has the effect of denying all relief for a violation of a constitutional right is a final decision within the meaning of 28 U.S.C. § 1291. It is critical, therefore, to examine not only the verbal formula in the order appealed from, but the necessary effect of that order. Thus to some extent the finality and the propriety of the order are interrelated.
587 F.2d at 1352, see also id. at 1356 & n.11. Furthermore the Supreme Court interprets § 1257 “consistent with the pragmatic approach that we have followed in the past in determining finality” under § 1291. Cox Broadcasting Corp. v. Cohn, 420 U.S. at 486, 95 S.Ct. at 1042 (citing Gillespie v. United States Steel Corp., 379 U.S. 148, 85 S.Ct. 308, 13 L.Ed.2d 199 (1964), a case interpreting § 1291); id. at 478 n.7, 95 S.Ct. at 1037 n.7; id. at 502, 95 S.Ct. at 1049 (Rehnquist, J., dissenting). Nowhere in San Diego Gas & Elec. Co. v. City of San Diego, - U.S. -, 101 S.Ct. 1287, 67 L.Ed.2d 551 (1981) do I perceive any “stress” on the “strictness of the § 1257 final judgment requirement,” alluded to by the majority. Unlike the present case, San Diego Gas was a case where further proceedings on disputed fact issues were “necessary to resolve the federal question whether there has been a taking [and thus, a violation of the federal constitution] at all.” - U.S. at -, 101 S.Ct. at 1294. Here, on the other hand, both the district court and this entire panel agree that some violation of the first amendment did occur.


. Contrary to the unsupported assertion made in the majority’s opinion at 882 & n.23, the right of the federal-only plaintiffs to participate in the state proceeding is governed by N.J. Rules 1:13-9 and 4:33, and is therefore significantly broader than the right of any private third party to participate in a state criminal proceeding. For in a criminal proceeding, Rule 4:33, a rule of civil practice, would be inapplicable.


. I do not mean to suggest that it was clearly erroneous for the federal district court to reach the merits on grounds of the exception for “great and immediate” harm to the plaintiffs. Younger v. Harris, 401 U.S. at 46, 91 S.Ct. at 751. See minority op. at 897 n.8, supra. The immediacy of the harm to be suffered by the parties aligned with Shelton was of a different magnitude than the possible prejudicial delay that might have been inflicted on the Board by joinder of additional state court defendants within the brief period before the federal complaint was filed.


. The rule, entitled “Intervention as of Right,” states:
Upon timely application anyone shall be permitted to intervene in an action if the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties. N.J. Rule 4:33-1.


. If I could agree with the majority’s interpretation of Testa v. Katt, 330 U.S. 386, 67 S.Ct. 810, 91 L.Ed. 967 (1947), majority op. at 882, I would conclude that not only the New Jersey Rules, but also the policy of § 1983, afforded the federal-only plaintiffs grounds for insisting on the right to intervene. I believe that if federal law obligated New Jersey to provide a state forum to hear their claim, New Jersey would probably obey the federal mandate by allowing intervention, rather than a separate action, because
[n]o injunction or restraint shall be granted in one action to stay proceedings in another pending action in the Superior Court .... but such relief may be sought on counterclaim or otherwise in the pending action.
N.J. Rule 4:52-6 (emphasis added) (contrary to the majority’s suggestion at 883 n.24, I can find no support in the New Jersey cases for the blanket statement that Rule 4:52-6 “concerns claims, not parties.” See Government Employees ins. Co. v. Butler, 128 N.J.Super. 492, 320 A.2d 515 (Ch.1974) (applying Rule 4:52-6 to a claim brought by a separate party)). Such a result would guarantee plaintiffs the opportunity to present their claims, as they bear upon the pending state litigation. It would also allow the state court to proceed on the issue before it with full cognizance of the constitutional ramifications of the relief to be ultimately awarded. In this case, of course, the district court reached differing conclusions on the Younger considerations applicable to the differing claims of the federal plaintiffs. See minority op. at 897 n.8, supra. In a case of this sort, the federal and state courts can each decide only so much of the case as it believes properly before it. If each court reaches a different result on the threshold question of which claims it should handle, then a possibility exists that on some claims the two may overlap; other claims may simply fall through the cracks. To allow the additional plaintiffs to intervene in the state suit would avoid the creation of such a judicial vacuum, as well as direct judicial conflict.


. It is also worth noting, given the majority’s concern that procedural stumbling blocks might prevent the New Jersey appellate courts from correcting any constitutional errors until it is too late, that in Allan-Deane, supra, both the Appellate Division and the New Jersey Supreme Court immediately heard an appeal from the denial of the application for intervention. See Grober v. Kahn, 88 N.J.Super. 343, 212 A.2d 384, 393 (App.Div.1965) (denial of an application for intervention as of right is a final order), rev’d on other grounds, 47 N.J. 135, 219 A.2d 601 (1966); see generally 3B Moore’s Federal Practice ¶ 24.15 n.4 (1980), and cases cited there.


. Here I am only borrowing the majority’s definition of “legitimate need.”


. This rule finds its most common application in suits which amount to attacks upon consent orders. See Oburn v. Shapp, 70 F.R.D. 549 (E.D.Pa.), aff'd mem., 546 F.2d 418 (3d Cir. 1976), cert. denied, 430 U.S. 968, 97 S.Ct. 1650, 52 L.Ed.2d 359 (1977); accord, Society Hill Civic Ass’n v. Harris, 632 F.2d 1045, 1052 (3d Cir. 1980); Thaggard v. City of Jackson, 618 F.2d 272 (5th Cir. 1980) (per curiam); Prate v. Freedman, 583 F.2d 42, 46 (2d Cir. 1978).


. I do not mean to intimate that the federal-only plaintiffs are, for this reason, deprived of standing to obtain separate federal relief. See minority op. at 903 n.13, supra. My point here is only that the federal-only plaintiffs had no need for a separate forum in which to wage a collateral attack on the order entered by Judge Gruccio.


. N.J. Rule 4:52 — 4 provides:
Every order granting an injunction ... is binding only upon such parties to the action and such of their officers, agents; employees, and attorneys, and upon such persons in active concert or participation with them as receive actual notice of the order by personal service or otherwise. (Emphasis added.) Nearly identical language is found in Fed.R. Civ.P. 65(d). This language is uniformly interpreted to exclude, from the class of those bound by an injunction, those individuals whose interests are distinct from, or whose acts are independent of, those directly named in the injunction. See Regal Knitwear Co. v. NLRB, 324 U.S. 9, 13, 65 S.Ct. 478, 480, 89 L.Ed. 661 (1945); In re Wholesale Licensed Alcoholic Beverage Salesmen’s Union, No. 20378, 125 N.J.Eq. 539, 6 A.2d 660, 661-62 (1939).


. I do not mean to suggest that Shelton was not in need of such relief or that the federal court should have remitted Shelton to the state courts for such relief. Of course, had “great and immediate” irreparable harm not been present in this case, even Shelton might have been properly barred from federal relief for failure to exhaust its state-court remedies. Application to the federal courts for relief from unconstitutional state-court orders must be preceded by exhaustion of appellate avenues in the state courts. Huffman v. Pursue, Ltd., 420 U.S. 592, 95 S.Ct. 1200, 43 L.Ed.2d 482 (1975); see Moore v. Sims, 442 U.S. 415, 99 S.Ct. 2371, 60 L.Ed.2d 994 (1979); Trainor v. Hernandez, 431 U.S. 434, 97 S.Ct. 1911, 52 L.Ed.2d 486 (1977); Juidice v. Vail, 430 U.S. 327, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977). This Court has held, en banc, that pursuit of discretionary leave to appeal from an interlocutory order of a New Jersey trial court is a prerequisite to satisfaction of this exhaustion requirement. See New Jersey v. Chesimard, 555 F.2d 63 (3d Cir. 1977) (en banc). However, these state-court defendants never sought leave to appeal. Moreover, there is no reason to believe on this record that Judge Gruccio would have failed to amend his order so as not to interfere with pure teaching, had the issue been brought to his attention or to the attention of the Appellate Division of New Jersey Superior Court. As I see the record, this issue was actually suppressed by all of the pro-Shelton litigants, in favor of a broad attack on the statutory scheme itself, until the date of the hearing before the federal district court. See, e. g., Transcript of Conference before Judge Gruccio, at 10 (Nov. 21, 1979). (“I do not intend to fashion a remedy which is going to prohibit these young people from continuing the course of study.”). Given the duplication of judicial effort that would have followed upon abstention on this issue, given the clearness of the merits of the issue, and given the discretionary factors that enter into the question of whether Shelton’s state appellate remedies were “adequate,” I see no purpose to be served by now reversing the district court on this issue. See minority op. at 897 n.8, supra.


. Unlike the majority, I cannot subscribe to the proposition that “[ojnce the court has concluded that an immediate dismissal on Younger grounds is inappropriate, a motion for preliminary injunctive relief, especially in first amendment contexts, ought, we think, to be considered without regard to the separate question whether a Pullman stay of final hearing is appropriate.” Majority op. at 887. I would agree if the statement were limited to a claim for which Younger dismissal is inappropriate due to “great and immediate harm.” I would not agree, however, if extended to apply generally to all first amendment cases in which Younger dismissal as to some claims is "inappropriate,” and preliminary relief is “to be considered.” Moreover, to the extent that it suggests that deference to Pullman concerns is less appropriate upon entry of a preliminary order than upon entry of a permanent order, the majority inverts the inevitable order of steps in the decision-making process. District Judge Debevoise considered only preliminary relief because, among other things, the perceived necessity for Pullman abstention prompted him to dispense with any further hearings. See, e. g., Frederick L. v. Thomas, 578 F.2d 513 (3d Cir. 1978) (affirming the district court’s mid-litigation decision to abstain on an individual damage claim prior to adjudication of that claim). 1 am at a loss to understand how the absence of final federal relief in this case renders the considerations expressed in Pullman totally inapplicable here.
Similarly, while the presence of first amendment issues can reduce the possibility that Pullman abstention will be appropriate, their presence does not obviate the need to consider the policies involved in Pullman abstention cases generally. For instance, in Baggett v. Bullitt, 377 U.S. 360, 375-79, 84 S.Ct. 1316, 1324-26, 12 L.Ed.2d 377 (1964), although the Court rejected abstention on grounds that “[tjhose special circumstances” requisite to abstention “are not present here,” it also noted that the “piecemeal adjudication in many courts” required by abstention is “a result quite costly where the vagueness of a state statute may inhibit the exercise of First Amendment freedoms.” See generally D’lorio v. County of Delaware, 592 F.2d 681, 686, 692 n.19 (3d Cir. 1978). In the present case, on the other hand, the district court found that, as to some of the constitutional claims, the requisite special circumstances did exist. 482 F.Supp. at 977. Under such circumstances, it was hardly incumbent upon the district court to consider preliminary relief “without regard” to these “special circumstances.”


. Interestingly, the majority endeavors to address this question of New Jersey law, and does so in such a way as to implicate a federal question. See majority op. at 887 n.29. In light of the district court’s abstention from addressing this issue, it is surprising that given the policy considerations embodied in Pullman, this court would now undertake to address the state-law issue ab initio.